DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner’s Note
	Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations with the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to the Applicant’s definition which is not specifically set forth in the claims.
Information Disclosure Statements
The Information Disclosure Statement (IDS) filed on 03/04/2021 has been acknowledged.
Specification
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.

Objection to Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Emergency Braking System for Autonomous Vehicle Comprising Four Individual Sub-Braking Systems.

Objection to the Claims
Claims 2-3, 5-8, 11 and 14-20 are objected to because of the following informalities: Applicant used the terminology “Security system” rather than the intended terminology “Safety system”. Please correct all instances in the claims for improved clarity and consistency in the future.

Status of Application
The list of claims 1-20 is pending. Claims 1 and 8 are the independent claims observed in the application. None of the proposed claims are allowed or contain allowable subject matter.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “electric machine” in claims 1 and 8-10, “control device” in claims 6 and 14-17 and “steering device” in claims 7 and 18-20.
Claim limitations: “electric machine designed for driving the motor vehicle,” “control device which can be connected to a drive unit of the motor vehicle and which is configured to, at least in the failure operation mode of the safety system, determine the performance of the drive unit based on the performance of one of the brake systems and / or on environmental conditions prevailing in surroundings of the motor vehicle” and “a steering device configured to support braking” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “machine” and “device” respectively coupled with functional language: without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
In the specification, the applicant describes the function of the “electric machine” as follows: “This means that the electric machine comprises a double functionality, provided that the motor vehicle is equipped with the safety system. Because on the one hand, the electric machine, by being operated in motor mode, serves to drive or move the motor vehicle and, on the other hand, the electric machine, by being operated in a generator mode, is used to brake the motor vehicle.” [Specification, ¶:0038]
The applicant does not explicitly state any structure capable of performing the recited function of the “electric machine;” therefore, the “electric machine” has been interpreted as any hardware implemented in a brake system that is powered electronically to perform braking assistance in any capacity. 
In the specification, the applicant describes the function of the “control device” as follows: “The safety system 1 has a control device 23 by means of which, at least in the failure operation mode of safety system 1, the performance capability of the drive unit 24 of the motor vehicle 2 can be determined based on the performance capability of the brake system 7,11, 17, 20 assigned to the failure operation mode.” [Specification, ¶:0071]
The applicant does not explicitly state any structure capable of performing the recited function of the “control device;” therefore, the “control device” has been interpreted as a controller that utilizes a generic computer that implements a combination of software and hardware to perform the functions that the applicant has recited in their disclosure outlined above.
In the specification, the applicant describes the function of the “steering device” as follows: “In FIG. 1 and in FIG. 2 it can also be seen that the safety system 1 has a steering device 25 which, for example, has or is at least partially formed by an electrically drivable power steering (EPS: electronic power steering). It is particularly beneficial if the steering device 25 is formed by the electrically drivable power steering of the motor vehicle 2. The steering device 25 is designed or used in the motor vehicle 2 to support the braking of the motor vehicle 2 in the normal operation mode and in particular in the failure operation mode.” [Specification, ¶:0074]
The applicant does not explicitly state any structure capable of performing the recited function of the “steering device;” therefore, the “steering device” has been interpreted as a any powered hardware capable of aiding vehicle steering to perform the functions that the applicant has recited in their disclosure outlined above.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter (electric machine, control device and steering device) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant does not provide sufficient written description of how these work in order to achieve the claimed functions of the “electric machine,” “control device” and “steering device”.
Claims 2-5 and 11-13 are rejected for being dependent on rejected claims 1, 6-10 and 14-20.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 do not sufficiently recite the metes and bounds of the claimed invention, as it utilizes the indefinite terminology, “electrically drivable motor vehicle,” which makes it difficult to establish the scope of the claimed invention. Without providing a definition for this term, one reasonably skilled in the art would not inherently understand what an “electrically drivable motor vehicle” is. Therefore, due to this lack of specificity, the examiner has interpreted the term “electrically drivable motor vehicle” as a vehicle with any level of autonomous drive function or with any level of electrically powered mechanical support, for example. 
Claims 6 and 14-17 do not sufficiently recite the metes and bounds of the claimed invention, as it utilizes the indefinite terminology, “drive unit,” which makes it difficult to establish the scope of the claimed invention. Without providing a definition for this term, one reasonably skilled in the art would not inherently understand what a “drive unit” is. Therefore, due to this lack of specificity, the examiner has interpreted the term “drive unit” as any combination of hardware and software that performs vehicle driving functions or driving assistance for the vehicle, for example. 
Claims 2-5, 7, 9-13 and 18-20 are rejected for being dependent on rejected claims 1, 6, 8 and 14-17.

Regarding claims 1, 2, 4-6, 8-10 and 12-17 the use of the word "can" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are required by the system in question to carry out the claimed functions. It is unclear whether or not the system in question simply must of be capable of performing the recited function or if it is required to do so to carry out the recited function See MPEP § 2173.05(d).
Claims 3, 7, 11, and 18-20 are rejected for being dependent on rejected claims 1, 2, 4-6, 8-10 and 12-17.

Regarding claims 1, 9 and 10 the use of the phrase "designed to" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are required by the system in question to carry out the claimed functions. It is unclear whether or not the system in question simply must of be capable of performing the recited function or if it is required to do so to carry out the recited function See MPEP § 2173.05(d).
Claims 2-7 and 11-20 are rejected for being dependent on rejected claims 1, 9 and 10.

The term “highly” in claim 9 is a relative term which renders the claim indefinite. The term “highly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Due to the use of the word “highly”, it is unclear what level of automation of the motor vehicle is being claimed by the applicant.

The term “fully” in claim 9 is a relative term which renders the claim indefinite. The term “fully” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Due to the use of the word “fully”, it is unclear what level of automation of the motor vehicle is being claimed by the applicant. For example, in a situation in which a vehicle is able to switch from manual to autonomous driving, is the vehicle considered “fully” autonomous?

Claim 2 recites the limitation "failure operation mode A" in “the safety system can first be switched into failure mode A and from failure operation mode A to failure mode B”.  There is insufficient antecedent basis for this limitation in the claim. The applicant may correct this issue by using consistent claim language and correcting the limitation in question with the term “failure mode A.”

Claim 1, 7 and 8 limitations: “electric machine designed for driving the motor vehicle,” “control device which can be connected to a drive unit of the motor vehicle and which is configured to, at least in the failure operation mode of the safety system, determine the performance of the drive unit based on the performance of one of the brake systems and/or on environmental conditions prevailing in surroundings of the motor vehicle” and “a steering device configured to support braking” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the applicant fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. There is no disclosure of any particular structure, either explicitly or inherently, to perform the “driving the motor vehicle,” “determining the performance of the drive unit” and “supporting braking” respectively. The use of the terms “machine” and “device” is not adequate structure for performing “driving the motor vehicle,” “determining the performance of the drive unit” and “supporting braking” because they do not describe a particular structure for performing the functions as would be recognized by those of reasonable skill in the art. These functions can be performed by many different combinations of hardware and software, for example generic controllers that utilize generic computers loaded with software in the form of algorithms to initiate automatic steering or manual power steering and braking or a purely software-based solution in which regenerative braking or automatic steering is implemented based on outside circumstances. The specification does not provide sufficient detail such that one of ordinary skill in the art would understand which structure or structures perform(s) the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 2-5 and 11-13 are rejected for being dependent on rejected claims 1, 6-10 and 14-20.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 9-17 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by ISONO (United States Patent Publication 2018/0236876 A1).

With respect to claim 1, ISONO discloses: “Safety system for an electrically drivable motor vehicle, with a first brake system and with a second brake system which comprises at least one electric machine designed for driving the motor vehicle, and with a third brake system;” [ISONO, Abstract, ¶:0016-0019, 0038]
“wherein the safety system is switchable from a normal operation mode, in which the motor vehicle can be braked by the first brake system, into a failure operation mode, in which the motor vehicle can be braked by the second brake system;” [ISONO, ¶:0008-0009]
“wherein the failure operation mode comprises a failure mode A, in which the motor vehicle can be braked by the third brake system, and a failure mode B, in which the motor vehicle can be braked by the second brake system.” [ISONO, ¶:0016, 0024-0025]

With respect to claim 2, ISONO discloses: “Security system of claim 1, wherein from the normal operation mode the safety system can first be switched into failure mode A and from failure operation mode A to failure mode B.” [ISONO, ¶:0024-0025, 0082-0084]

With respect to claim 3, ISONO discloses: “Security system of claim 1, wherein the third brake system comprises a third brake actuator which is formed by a first brake actuator of the first brake system.” [ISONO, ¶:0013, 0016-0017]

With respect to claim 4, ISONO discloses: “Safety system of claim 1, further comprising a fourth brake system, using which the motor vehicle can be braked in the failure operation mode of the safety system and which is at least partially formed by an electric parking brake system.” [ISONO, ¶:0048-0050]

With respect to claim 5, ISONO discloses: “Security system of claim 4, wherein the fourth brake system has at least two fourth brake actuators which can be controlled independently of one another.” [ISONO, ¶:0111 & 0132]

With respect to claim 6, ISONO discloses: “Security system of claim 1, further comprising a control device which can be connected to a drive unit of the motor vehicle and which is configured to, at least in the failure operation mode of the safety system, determine the performance of the drive unit based on the performance of one of the brake systems and/or on environmental conditions prevailing in surroundings of the motor vehicle.” [ISONO, ¶:0016, 0081, 0114, 0135]

With respect to claim 8, ISONO discloses: “A method for operating a safety system for an electrically drivable motor vehicle with the following steps: operating of the security system in a normal operation mode;” [ISONO, ¶:0009]
“braking the motor vehicle by a first brake system; switching the safety system from the normal operation mode to a failure operation mode; braking the motor vehicle by a second brake system, wherein the motor vehicle is braked by an electric machine by means of which the motor vehicle can be driven;” [ISONO, ¶:0082-0084]
“further comprising at least one of the following steps: switching of the safety system into a failure mode A of failure operation mode, wherein in the failure mode A the motor vehicle is braked by means of a third brake system; and switching the safety system into a failure mode B of the failure operation mode, wherein in failure mode B the motor vehicle is braked by the second brake system.” [ISONO, ¶:0092-0093]

With respect to claim 9, ISONO discloses: “Highly automated motor vehicle with at least one electric machine by which the highly automated motor vehicle can be driven, and with a safety system designed according to claim 1, wherein from the normal operation mode, the safety system can be switched directly into the failure mode B, wherein the failure mode A is skipped.” [ISONO, ¶:0009, 0016, 0025]

With respect to claim 10, ISONO discloses: “Fully automated or autonomous motor vehicle, with at least one electric machine, by which the fully automated or autonomous motor vehicle can be driven, and with a safety system designed according to claim 1.” [ISONO, ¶:0143]

With respect to claim 11, ISONO discloses: “Security system of claim 2, wherein the third brake system comprises a third brake actuator which is formed by a first brake actuator of the first brake system.” [ISONO, ¶:0013, 0016-0017]

With respect to claim 12, ISONO discloses: “Safety system of claim 2, further comprising a fourth brake system, using which the motor vehicle can be braked in the failure operation mode of the safety system and which is at least partially formed by an electric parking brake system.” [ISONO, ¶:0050, 0080]

With respect to claim 13, ISONO discloses: “Safety system of claim 3, further comprising a fourth brake system, using which the motor vehicle can be braked in the failure operation mode of the safety system and which is at least partially formed by an electric parking brake system.” [ISONO, ¶:0074-0075, 0080]

With respect to claim 14, ISONO discloses: “Security system of claim 2, further comprising a control device which can be connected to a drive unit of the motor vehicle and which is configured to, at least in the failure operation mode of the safety system, determine the performance of the drive unit based on the performance of one of the brake systems and / or on environmental conditions prevailing in surroundings of the motor vehicle.” [ISONO, ¶:0009, 0013-0015]

With respect to claim 15, ISONO discloses: “Security system of claim 3, further comprising a control device which can be connected to a drive unit of the motor vehicle and which is configured to, at least in the failure operation mode of the safety system, determine the performance of the drive unit based on the performance of one of the brake systems and / or on environmental conditions prevailing in surroundings of the motor vehicle.” [ISONO, ¶:0016, 0020-0021]

With respect to claim 16, ISONO discloses: “Security system of claim 4, further comprising a control device which can be connected to a drive unit of the motor vehicle and which is configured to, at least in the failure operation mode of the safety system, determine the performance of the drive unit based on the performance of one of the brake systems and / or on environmental conditions prevailing in surroundings of the motor vehicle.” [ISONO, ¶:0022-0023]

With respect to claim 17, ISONO discloses: “Security system of claim 5, further comprising a control device which can be connected to a drive unit of the motor vehicle and which is configured to, at least in the failure operation mode of the safety system, determine the performance of the drive unit based on the performance of one of the brake systems and / or on environmental conditions prevailing in surroundings of the motor vehicle.” [ISONO, ¶:0022-0023]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 7 and 18-20 are rejected under 35 USC 103 as being unpatentable over ISONO in view of WITTE (United States Patent Publication 2020/0156624 A1). 

With respect to claim 7, while ISONO discloses “Security system of claim 1,” [ISONO, See claim 1 - 102 Rejection]. ISONO does not specifically state “further comprising a steering device configured to support braking of the motor vehicle in the failure operation mode of the safety system.”
WITTE, which is also a brake system for a transportation vehicle, teaches “further comprising a steering device configured to support braking of the motor vehicle in the failure operation mode of the safety system.” [WITTE, ¶:0014-0018 & 0021-0025]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the braking system disclosed by ISONO to incorporate the steering brake apparatus taught by WITTE. By combining these two inventions, the outcome is a vehicle braking system that is more robust in its ability to perform required emergency stops, especially in cases of failures to the steering system and avoid potential collisions in emergency braking situations [WITTE, ¶:0014-0015].

With respect to claim 18, while ISONO discloses “Security system of claim 2,” [ISONO, See claim 2 - 102 Rejection]. ISONO does not specifically state “further comprising a steering device configured to support braking of the motor vehicle in the failure operation mode of the safety system.”
WITTE, teaches “further comprising a steering device configured to support braking of the motor vehicle in the failure operation mode of the safety system.” [WITTE, ¶:0014-0018 & 0021-0025]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the braking system disclosed by ISONO to incorporate the steering brake apparatus taught by WITTE. By combining these two inventions, the outcome is a vehicle braking system that is more robust in its ability to perform required emergency stops, especially in cases of failures to the steering system and avoid potential collisions in emergency braking situations [WITTE, ¶:0014-0015].

With respect to claim 19, while ISONO discloses “Security system of claim 3,” [ISONO, See claim 3 - 102 Rejection]. ISONO does not specifically state “further comprising a steering device configured to support braking of the motor vehicle in the failure operation mode of the safety system.”
WITTE, teaches “further comprising a steering device configured to support braking of the motor vehicle in the failure operation mode of the safety system.” [WITTE, ¶:0014-0018 & 0021-0025]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the braking system disclosed by ISONO to incorporate the steering brake apparatus taught by WITTE. By combining these two inventions, the outcome is a vehicle braking system that is more robust in its ability to perform required emergency stops, especially in cases of failures to the steering system and avoid potential collisions in emergency braking situations [WITTE, ¶:0014-0015].

With respect to claim 20, while ISONO discloses “Security system of claim 4,” [ISONO, See claim 4 - 102 Rejection]. ISONO does not specifically state “further comprising a steering device configured to support braking of the motor vehicle in the failure operation mode of the safety system.”
WITTE, teaches “further comprising a steering device configured to support braking of the motor vehicle in the failure operation mode of the safety system.” [WITTE, ¶:0014-0018 & 0021-0025]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the braking system disclosed by ISONO to incorporate the steering brake apparatus taught by WITTE. By combining these two inventions, the outcome is a vehicle braking system that is more robust in its ability to perform required emergency stops, especially in cases of failures to the steering system and avoid potential collisions in emergency braking situations [WITTE, ¶:0014-0015].

Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
WU et al. (United States Patent Publication 2019/0322273 A1) teaches an emergency braking system that controls braking of vehicle’s wheels individually.
WHITEFIELD, JR. (United States Patent Publication 2020/0346628 A1) teaches a collision prediction system that using braking control based on a defined zone control system.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI N BEDEWI whose telephone number is (571)272-5753. The examiner can normally be reached Monday - Thursday - 6:00 am - 11:00 am & 12:00pm - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.N.B./Examiner, Art Unit 3669    
10/26/2022

/JESS WHITTINGTON/Examiner, Art Unit 3669